Citation Nr: 1324773	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  10-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 percent for left knee patellofemoral pain syndrome.

2.  Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) had active duty service from May 1994 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issues of entitlement to increased ratings for left and right knee disabilities are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate. 
See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The last VA examination of the knees was conducted in February 2009.  In a substantive appeal dated in January 2010, the Veteran indicated that her knee disabilities have gotten worse, that she has pain with movement of both knees, and has pain with extension of the knees and when applying pressure on the knees, such as going up stairs.  Because the Veteran is asserting that her knee disabilities have increased in severity since the February 2009 examination, the Board finds that a remand for an updated VA examination of the knees is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because a 23-month old exam was too remote in time to adequately support a decision on appeal for an increased rating). 

Accordingly, the claims for increased ratings for left and right knee patellofemoral pain syndrome are REMANDED for the following action:

1.   Schedule the Veteran for the appropriate VA examination to assist in determining the current severity of the service-connected knee disabilities.  
  
The examiner should conduct range of motion testing of each knee.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knees due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  The examiner should indicate whether lateral instability or recurrent subluxation is slight, moderate or severe.  
 
2.  Thereafter, the claims for increased ratings for left and right knee patellofemoral pain syndrome should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

